 
 
I 
111th CONGRESS
1st Session
H. R. 4105 
IN THE HOUSE OF REPRESENTATIVES 
 
November 18, 2009 
Mr. Engel introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on House Administration and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To prohibit smoking near executive, legislative, and judicial branch entryways. 
 
 
1.Short titleThis Act may be cited as the Healthy Air for Federal Workers Act.
2.FindingsCongress finds that—
(1)in 2006, the Surgeon General concluded in a report entitled The Health Consequences of Involuntary Exposure to Tobacco Smoke that there is no safe level of exposure to secondhand smoke;
(2)secondhand smoke causes disease and premature death in children and adults who do not smoke;
(3)exposure to secondhand smoke by adults has immediate adverse effects on the cardiovascular system and causes coronary heart disease and lung cancer;
(4)according to the Surgeon General, the only way to prevent exposure from secondhand smoke is to eliminate it, and other approaches, such as air ventilation systems and smoking and nonsmoking sections, do not eliminate exposure to secondhand smoke; and
(5)according to the American Lung Association, 23 States have passed comprehensive smoke-free laws that protect workers.
3.Smoking prohibition outside Federal buildings
(a)Smoking prohibitionThe smoking of tobacco products is prohibited in any area outside of a Federal building which is within 25 feet of any of the building’s entrances, exits, windows that open, or ventilation intakes that serve an enclosed area of the building where smoking is prohibited.
(b)ExceptionSubsection (a) does not apply to the smoking of tobacco products which occurs solely for purposes of research on smoking which is conducted by an agency.
4.Enforcement
(a)Executive branch buildingsThe Administrator of General Services, in conjunction with the heads of agencies, is responsible for implementing and enforcing compliance with this Act with respect to Federal buildings used by agencies.
(b)Legislative branch buildings
(1)House buildingsThe House Office Building Commission shall take such actions as may be necessary to institute and enforce the prohibition in section 3 in Federal buildings used by offices of the House of Representatives.
(2)Senate buildingsThe Committee on Rules and Administration of the Senate shall take such actions as may be necessary to institute and enforce the prohibition in section 3 in Federal buildings used by offices of the Senate.
(3)Other buildingsThe Architect of the Capitol shall take such actions as may be necessary to institute and enforce the prohibition in section 3 in Federal buildings used by offices of the legislative branch other than offices of the House of Representatives or Senate.
(c)Judicial branch buildingsThe Director of the Administrative Office of the United States Courts shall take such actions as are necessary to institute and enforce the prohibition in section 3 in Federal buildings used by the Federal courts, or by any office of the judicial branch, with respect to which the Director has responsibilities under title 28, United States Code.
(d)Date of implementationImplementation of this Act shall begin within 3 months after the date of the enactment of this Act.
(e)Additional activitiesThe Administrator of General Services, in conjunction with agency heads, shall, with respect to the Federal buildings described in subsection (a), and the Director of the Administrative Office of the United States Courts shall, with respect to Federal buildings described in subsection (c), inform all employees and visitors to Federal buildings about the smoke-free policy, educate employees about the dangers of exposure to secondhand smoke, and undertake related activities as determined necessary by the Administrator or Director, as the case may be.
5.No limitation or preemption of more protective policies
(a)No limitationNothing in this Act shall be construed as limiting the head of an agency, the House Office Building Commission, the Committee on Rules and Administration of the Senate, the Architect of the Capitol, or the Director of the Administrative Office of the United States Courts from establishing more protective policies on smoking in the workplace.
(b)No PreemptionNothing in this Act shall preempt or otherwise affect any other Federal, State, or local law that provides greater protection from the health hazards of secondhand smoke.
6.ReportNot later than 6 months after the date of the enactment of this Act, the Administrator of General Services and the Director of the Administrative Office of the United States Courts shall each submit to Congress a report on the status of the implementation of this Act with respect to the executive and judicial branches of the Government, respectively.
7.DefinitionsIn this Act:
(1)Federal buildingThe term Federal building means any building—
(A)which is owned by the Federal Government for the use of any office of the executive branch or legislative branch, or by any Federal court or any office of the judicial branch; or
(B)which is leased by the Federal Government for the use of any office of the executive branch or legislative branch, or by any Federal court or any office of the judicial branch, and which is under the jurisdiction and control of that office or court.
(2)AgencyThe term agency means an Executive agency, as defined in section 105 of title 5, United States Code, and includes any employing unit or authority of the Federal Government, including independent agencies, other than those of the legislative and judicial branches, but includes the United States Tax Court and the United States Court of Appeals for Veterans Claims.
(3)SmokingThe term smoking includes the smoking of cigarettes, cigars, pipes, and any other combustion of tobacco. 
 
